Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2014

                                     No. 04-14-00415-CV

                                    Milton B. RUSSELL,
                                          Appellant

                                               v.

                                       CPS ENERGY,
                                         Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16913
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        Appellant’s brief was due on August 18, 2014. See TEX. R. APP. P. 38.6(a). On August
27, 2014, this court notified Appellant the brief had not been filed and directed Appellant to
respond by September 8. 2014. To date, Appellant has not filed a brief or a motion for extension
of time.
       We ORDER Appellant to show cause in writing within TEN DAYS from the date of this
order why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). If
Appellant fails to respond as ordered, this appeal will be dismissed. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court